Citation Nr: 0910706	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-17 549	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for residuals of a 
gunshot wound of the left side.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
gunshot wound of the left shoulder.

3. Entitlement to an initial compensable rating for residuals 
of a gunshot wound of the low back.

4. Entitlement to an initial compensable rating for residuals 
of a gunshot wound of the left leg. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Ms. J.
ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1943 to May 1946 and from June 1946 to November 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in November 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been 
advanced on the Board's docket. 


FINDINGS OF FACT

1. Current residuals of a gunshot wound of the left side are 
not shown. 

2. In a rating decision in March 2002, the RO denied the 
claim of service connection for residuals of a gunshot wound 
of the left shoulder; after the Veteran was notified of the 
adverse determination and of the right to appeal, he did not 
appeal the rating decision. 

3. The additional evidence presented since the rating 
decision by the RO in March 2002 does not raise a reasonable 
possibility of substantiating the claim of service connection 
for residuals of a gunshot wound of the left shoulder. 

4. The residuals of a gunshot wound of the low back are a 
non-painful, non-tender, non-adherent scar without limitation 
of function or retained fragments. 

5. The residuals of a gunshot wound of the left leg are a 
non-painful, non-tender, non-adherent, slightly atrophic scar 
with retained fragments without limitation of function.


CONCLUSIONS OF LAW

1. Residuals of a gunshot wound of the left side were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

2. The rating decision in March 2002 by the RO, denying 
service connection for residuals of a gunshot wound of the 
left shoulder, became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.104(a) (2008).  

3. The additional evidence presented since the rating 
decision in March 2002 is not new and material, and the claim 
of service connection for residuals of a gunshot wound of the 
left shoulder is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  

4. The criteria for an initial compensable rating for 
residuals of a gunshot wound of the low back have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008).

4. The criteria for an initial 10 percent rating for 
residuals of a gunshot wound of the left leg have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 5311, 7802, 7803, 7804, 7805 (2008).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2006. 
The notice included the type of evidence needed to 
substantiate the claim of service connection of residuals of 
a gunshot wound of the left side, the application to reopen 
the claim of service connection for residuals of a gunshot 
wound of the left shoulder, and the underlying claims of 
service connection for residuals of gunshot wounds of the low 
back and left leg. 

On the claim of service connection of residuals of a gunshot 
wound of the left side, the notice included the type of 
evidence needed to substantiate the claim, namely, evidence 
of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.

On the claim to reopen, the Veteran was notified that new and 
material was needed to reopen the claim, that is, evidence 
not previously considered, which was not redundant or 
cumulative of evidence previously considered and that 
pertained to the reason the claims were previously denied, 
that is, the claimed disability was not incurred in or 
aggravated by service.  The notice included the type of 
evidence needed to substantiate the underlying claim of 
service connection. 

On the initial claims for increase, the notice included the 
type of evidence needed to substantiate the underlying claims 
of service connection.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (elements of a new and 
material evidence claim).

On the claims for increase, where, as here, service 
connection has been granted and initial ratings have been 
assigned, the claims of service connection have been more 
than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claims of service connection have 
been substantiated, the filing of a notice of disagreement 
with the RO's decision, rating the disabilities, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claims for initial 
higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has afforded the Veteran a VA 
examination in November 2006.

As the application to reopen the claim of service connection 
for residuals of a gunshot wound of the left shoulder, there 
is no duty to assist the Veteran by obtaining a VA medical 
examination or medical opinion.



As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

1. Service Connection for Wound of the Left Side

Factual Background 

The service treatment records disclose that in September 1950 
in Korea the Veteran was wounded by enemy rifle fire.  The 
diagnosis was gunshot wound of the back and left leg.  No 
operative procedure was done, but the wounds were dressed.  
After about four weeks, the Veteran was found fit for duty.  
In October 1954, X-rays revealed small scattered metallic 
fragments in the left calf.  On physical examinations in May 
1954, in November 1955, in November 1961, in August 1963, and 
in November 1963, the pertinent findings were a scar in the 
lower back and a scar on the back of the left leg. 

After service, VA records, covering the period from 1993 to 
2008, contain no history or finding of residuals of a gunshot 
wound of the left side. 

On VA examination in November 2006, physical examination 
revealed two scars, one on the left posterior mid-calf and 
the other on the left mid-back.  There was no history or 
finding of residuals of a gunshot wound of the left side. 

In February 2009, the Veteran indicated that his left side 
scar was located towards the middle or bottom of the ribcage 
on the left side.  



 Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service. 38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Analysis 

On the basis of the service treatment records, a gunshot 
wound of the left side was not documented.  After service, 
there is current evidence of residuals of a gunshot wound of 
the left side.  



As for the Veteran's testimony, residuals of a gunshot wound 
are not conditions under case law that have been found to be 
capable of lay observation, and the determination as to the 
presence or diagnosis of such a disability therefore is 
medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.

For this reason, the Board rejects the Veteran's testimony as 
competent evidence to establish that he has current residuals 
of a gunshot wound of the left side.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In the absence of proof of current residuals of a gunshot 
wound of the left side, there can be no valid claim for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992)



2. Application to Reopen the Claim of Service Connection for 
Residuals of a Gunshot Wound of the Left Shoulder

Procedural History and Evidence Previously Considered

In a rating decision in March 2002, the RO denied the 
Veteran's claims of service connection for residuals of a 
gunshot wound of the left shoulder because there was no 
evidence of current disability. 

After the RO notified the Veteran of the adverse 
determination and of his right to appeal, he did not appeal 
and by operation of law the determination became final on the 
evidence of record.   38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104.  

The evidence on file at the time of the rating decision in 
March 2002 consisted of service treatment records and VA 
records.  

The service treatment records disclose that in September 1950 
in Korea the Veteran was wounded by enemy rifle fire.  The 
diagnosis was gunshot wound of the back and left leg.  No 
operative procedure was done, but the wounds were dressed.  
After about four weeks, the Veteran was found fit for duty.  
In October 1954, X-rays revealed small scattered metallic 
fragments in the left calf.  On physical examinations in May 
1954, in November 1955, in November 1961, in August 1963, and 
in November 1963, the pertinent findings were a scar in the 
lower back and a scar on the back of the left leg.  

After service, VA records, covering the period from 1993 to 
2008, show that in August 1994 the Veteran complained of left 
shoulder pain of three months' duration and there was no 
history of injury.  X-rays revealed osteoarthritis of the 
left acromioclavicular joint.  In May 2001, the Veteran 
complained of left shoulder pain, which he associated with a 
shrapnel injury in service, and the assessment was shoulder 
pain. 



Legal Criteria for New and Material Evidence 

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim. 38 
U.S.C.A. § 5108. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As the claim to reopen was received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

If new and material evidence is not submitted to reopen a 
previously denied claim, the Board is without jurisdiction to 
adjudicate the merits.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).

Additional Evidence

The additional evidence presented since the rating decision 
in March 2002 consists of the following exhibits:



Exhibit (1) consists of a report of VA examination in 
November 2006, revealing two scars, one on the left posterior 
mid-calf and the other on the left mid-back.  There was no 
history or finding of residuals of a gunshot wound of the 
left shoulder.  As this evidence opposes, rather than 
supports, the claim, the evidence does not raise a reasonable 
possibility of substantiating the claim and therefore the 
evidence is not new and material under 38 C.F.R. § 3.156.

Exhibit (2) consists of the Veteran's statements and 
testimony that he felt metal in the shoulder.  

To the extent the Veteran states that he has metal in the 
shoulder, retained fragments are not conditions under case 
law that have been found to be capable of lay observation, 
and the determination as to the presence or diagnosis of such 
a disability therefore is medical in nature.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.

As the statements and testimony are not competent evidence, 
the evidence does not raise a reasonable possibility of 
substantiating the claim and therefore the evidence is not 
new and material under 38 C.F.R. § 3.156

As the additional evidence is not new and material, the claim 
of service connection is not reopened, and the benefit-of-
the-doubt standard of proof does not apply. Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

Claims for Increase 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The gunshot wound scars have been assigned initial 
noncompensable ratings. 



The potential Diagnostic Codes in this case are: Diagnostic 
Code 7801, providing a 10 percent rating for a scar, other 
than on the head, face, or neck, that is associated with 
underlying soft tissue damage or that causes limited motion 
and involves an area or areas exceeding 6 square inches; 
Diagnostic Code 7802, providing a 10 percent rating for scars 
that are superficial and do not cause limited motion and 
cover area of 144 inches (929 sq. cm.) or more; Diagnostic 
Code 7803, providing a 10 percent rating for a superficial 
and unstable scar, that is, one where, for any reason, there 
is frequent loss of covering of skin over the scar; 
Diagnostic Code 7804, providing a 10 percent rating for a 
superficial scar, which is painful on examination; and 
Diagnostic Code 7805, which rates a scar based on limitation 
of function.

On VA examination in November 2006, the Veteran complained 
back and leg discomfort.  He denied any current limitations 
in his activities of daily living due to pain or discomfort.  
Physical examination revealed two scars, one on the left-mid 
calf and the other on the left mid-back.  

The left calf scar measured 1 cm. x 2 mm.  The left calf scar 
was not tender to palpation.  There was no evidence of 
underlying tissue damage, limitation of motion the left lower 
leg or other limitations of function due to the scar.  The 
scar was slightly atrophic, darker in color, and 
hyperpigmented.  There was no redness, ulceration, or warmth.  
The surface of the scar was slightly depressed on palpation.  
The left mid-back scar was superficial and measured 2 cm. x 2 
mm.  The scar was not tender to palpation.  There was no 
evidence of adherence to the underlying tissue and the scar 
did not result in any limitation of motion.  The examiner 
characterized both scars as non-limiting.  There was no 
evidence of pain on range of motion and there were no 
additional limitation due to pain, fatigue, weakness, or lack 
of endurance following repetitive use. 



As the scars of the low back and left leg do not involve 
underlying soft tissue damage or cause limited motion and 
involve an area or areas exceeding 6 square inches under 
Diagnostic Code 7801; or cover area of 144 inches under 
Diagnostic Code 7802; or are superficial and unstable, that 
is, frequent loss of covering of skin over the scar under 
Diagnostic Code 7803; or are superficial and painful on 
examination under Diagnostic Code 7804; or resulted in any 
limitation of function under Diagnostic Code 7805, the 
preponderance of the evidence is against the claims for 
initial compensable ratings for residuals of gunshot wound 
scars based on scars under 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805.  38 U.S.C.A. § 5107(b).

Concerning a separate rating based on muscle injury under 
38 C.F.R. § 4.73, and the pertinent Diagnostic Codes 5320 and 
5311, the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, and impairment of coordination and uncertainty 
of movement.  Disabilities resulting from muscle injuries are 
rated as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.73.

A slight muscle disability results from an injury that is a 
simple muscle wound without debridement or infection.  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results. There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability.  The 
objective findings must show that there is a minimal scar, 
and must be negative for evidence of a fascia defect, 
atrophy, or impaired tonus, as well as be negative for 
impairment of function or retained metallic fragments in the 
muscle tissue. 38 C.F.R. § 4.56(d).

A moderate muscle disability results from through and through 
or deep penetrating wound of short track from a single 
bullet, small shell, or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection. It requires some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to sound 
side. 38 C.F.R. § 4.56(d).


Under Diagnostic Code 5320 (muscles of the spine), a slight 
muscle disability is 0 percent and a moderate muscle 
disability is 10 percent. 

Under Diagnostic Code 5320 (muscles of the spine), no more 
than slight muscle disability is shown as the wound was a 
simple muscle wound without debridement or infection.  The 
service department records show brief treatment and return to 
duty, as well as healing with good functional results. There 
is no evidence of any of the cardinal signs or symptoms of 
muscle disability, such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  And the objective 
findings are a minimal, scar without a fascia defect, 
atrophy, impaired tonus, impaired function or retained 
metallic fragments in the muscle tissue. 

For these reasons, the criteria for a separate compensable 
rating based on muscle injury under 38 C.F.R. § 4.73, 
Diagnostic Code 5320, have not been met.

Under Diagnostic Code 5311 (calf muscle), a slight muscle 
disability is 0 percent; a moderate muscle disability is 10 
percent, and a moderately severe muscle disability is 20 
percent. 

Under Diagnostic Code 5311 (calf muscle), the initial wound 
was a simple muscle wound without debridement or infection.  
The service department records show brief treatment and 
return to duty, as well as healing with good functional 
results. There is no evidence of any of the cardinal signs or 
symptoms of muscle disability, such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, and 
impairment of coordination and uncertainty of movement.  And 
the objective findings are a minimal, slightly atrophic scar 
without a fascia defect, impaired tonus, impaired function, 
but retained metallic fragments in the muscle tissue are 
shown. 



As the left leg scar is slightly atrophic and there are 
retained metallic fragments in the muscle tissue, the muscle 
disability picture falls between slight and moderate, an more 
nearly approximates the criteria for a moderate muscle injury 
under 38 C.F.R. § 4.7, and the criteria for a 10 percent 
rating have been met, but moderately severe muscle injury for 
the next higher rating have not been met.  


ORDER

Service connection for residuals of a gunshot wound of the 
left side is denied.

As new and material evidence has not been presented, the 
claim of service connection for residuals of a gunshot wound 
of the left shoulder is not reopened, and the appeal is 
denied. 

An initial compensable rating for residuals of a gunshot 
wound of the low back is denied. 

An initial 10 percent rating for residuals of a gunshot wound 
to the left leg is granted, subject to the law and 
regulations, governing the award of monetary benefits. 



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


